UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) February 20, 2017 MAGICSTEM GROUP CORP. (Exact name of registrant as specified in its charter) Nevada 001-36128 46-1504799 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer IdentificationNo.) Room 803, 8thFloor, Lippo Sun Plaza28Canton Road, TsimShaTsui, Hong Kong N/A (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code + N/A (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17CFR240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17CFR240.13e-4(c)) Item 5.02Departure of Directors or Principal Officers; Election of Directors; Appointment of Principal Officers On February 20, 2017 Mr. Fong Sze Hung resigned as a director of our company. His resignation was not the result of any disagreements with our company regarding our operations, policies, practices or otherwise. Our board of directors now consists of four directors, including Chi Man Ng, Ka Sing Edmund Yeung, Guosheng Hi, and Chun-han Lin. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. MAGICSTEM GROUP CORP. By: /s/ Chi Man Ng Chi Man Ng President, Chief Executive Officer and Director Date:
